EXHIBIT 99.2 GATEWAY ENERGY CORPORATION UNAUDITED PRO FORMACONSOLIDATED FINANCIAL INFORMATION The accompanying unaudited pro forma consolidated financial statements have been prepared by recording pro forma adjustments to the historical financial statements of Gateway Energy Corporation. The pro forma consolidated balance sheet as of September 30, 2010 has been prepared as if the acquisition of the four pipelines and related assets (Laser pipelines) from Laser Pipeline Company LP (Laser) closed on September 30, 2010. The pro forma consolidated statements of operations for the nine months ended September 30, 2010 and year ended December 31, 2009 have been prepared as if the acquisition of the Laser pipelines closed on the beginning of the stated periods. Gateway Energy Corporation and its subsidiaries are collectively referred to as Gateway, the Company, we, us, and our. The notes to the unaudited pro forma condensed consolidated financial statements describe certain pro forma adjustments to give effect to the acquisition had it been consummated on the assumed dates. The pro forma consolidated financial statements are not necessarily indicative of the financial position or results of operations that would have occurred had the transaction been consummated on the assumed dates. Additionally, future results may vary significantly from the results reflected in the pro forma consolidated statements of operations due to changes in future transactions and other factors. These statements have been derived from our historical consolidated financial statements and those of Laser and should be read in conjunction with our audited consolidated financial statements and the related notes for the quarter ended September 30, 2010 included in our quarterly report on Form 10-Q and the year ended December 31, 2009 included in our Annual Report on Form 10-K, and the audited financial statements and the related notes for the nine months ended September 30, 2010 and year ended December 31, 2009 of Laser, included as Exhibit 99.1 to this Form 8-K/A. The pro forma information reflects estimates of the allocation of the amounts paid at closing to the assets acquired, which may be adjusted. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2009 (unaudited) Pro forma Gateway Laser Adjustments Pro forma ASSETS Current assets Cash and cash equivalents $ $ $ ) $ Restricted cash - - 250,000 Accounts receivable trade (45,977 ) (a) 645,038 Notes receivable - - Prepaid expenses and other assets - ) (b) Total current assets ) Property and equipment, at cost Gas gathering, processing, and transportation (205,017 ) (c) 12,455,494 Net profits interest - - Office furniture and other equipment - - (205,017 ) 13,315,005 Less accumulated depreciation, depletion, and amortization ) ) 308,252 (d) ) Intangible assets, net of accumulated amortization - - Deferred tax asset - - 1,998,014 Other assets - - Total assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS EQUITY Current liabilities Accounts payable $ $ $ ) $ Accounts payable  due to parent - (572,068 ) (a) - Accrued expenses and other liabilities - - 305,945 Insurance notes payable - - Deferred gain on sale of discontinued operations 100,800 - - 100,800 Total current liabilities ) Long-term debt - 1,050,000 (e) Total liabilities Commitments and contingencies - Stockholders Equity Preferred stock - $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - Common stock - $0.25 par value; 35,000,000 shares authorized; 19,402,853 shares issued and outstanding - - 4,850,713 Partners capital - (571,130 ) (f) - Additional paid-in capital - - 17,384,477 Accumulated deficit ) - - ) Total stockholders equity ) Total liabilities and stockholders equity $ $ $ ) $ (a) Reflects the removal of cash, accounts receivable trade, accounts payable trade and accounts payable due to parent due to asset purchase. (b) Reflects the removal of deposit paid to Laser upon execution of the Purchase and Sale Agreement. (c) Reflects the pro forma adjustment to property, which consists of the following: Removal of the historical cost of the Laser pipeline $ ) Allocation of purchase price to pipeline assets acquired $ ) (d) Reflects the removal of Lasers accumulated depreciation. (e) Reflects the drawdown on the line of credit for the acquisition. (f) Reflects the removal of the Partners capital of Laser. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) Pro forma Gateway Laser Adjustments Pro forma Operating revenues Sales of natural gas $ $ - $ - $ Transportation of natural gas and liquids - 1,394,595 Treating and other - - - Operating costs and expenses Cost of natural gas purchased - - 3,409,588 Operation and maintenance 15,000 (a) 673,383 Depreciation and amortization (27,813 ) (b) 584,602 General and administrative (c) Acquisition costs - (d) Consent solicitation and severance costs - - Operating income (loss) ) (42,963 ) (1,741,783 ) Other income (expense) Interest income - - 11,056 Interest expense ) - (43,313 ) (e) (169,338 ) Other income, net - - ) - ) ) Income (loss) from continuing operations before income taxes ) (86,276 ) (1,862,778 ) Income tax benefit (expense) - ) (f) Net income (loss) ) (102,652 ) (1,200,326 ) Basic and diluted income per common share Net income $ ) $ ) Weighted average number of common shares outstanding Basic Diluted (a) Reflects the additional operating expenses incurred on Gateways pipeline integrity plan as per its operating philosophy. (b) Reflects the elimination of the depreciation recorded by Laser ($64,938) and adds the depreciation recorded by Gateway of $37,125 for the nine months ended September 30, 2010. (c) Reflects the removal of general and administrative expenses of Laser ($1,654) and adds the incremental insurance expense recorded by Gateway of $11,000. No general and administrative expenses of Laser will continue. (d) Reflects the additional acquisition costs such as legal, audit, and due diligence expenses due to the acquisition of the Laser pipelines. (e) Reflects interest expense on the drawdown of the Gateway line of credit used as consideration for the acquisition for the nine months ended September 30, 2010. (f) Reflects the adjustment to income tax expense due to the acquisition of the Laser pipelines. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 (unaudited) Pro forma Gateway Laser Adjustments Pro forma Operating revenues Sales of natural gas $ $ - $ - $ Transportation of natural gas and liquids - 2,627,533 Treating and other - - - Operating costs and expenses Cost of natural gas purchased - - 3,586,046 Operation and maintenance 20,000 (a) 433,678 Depreciation and amortization (37,242 ) (b) 657,894 Impairment expense - - General and administrative (c) Acquisition costs - - (d) Operating income (loss) ) (43,004 ) (285,498 ) Other income (expense) Interest income - - 30,408 Interest expense ) - (57,750 ) (e) (174,449 ) Other expense, net ) - - ) ) - ) ) Income (loss) from continuing operations before income taxes and discontinued operations ) (100,754 ) (478,289 ) Income tax benefit (expense) - ) (f) Income (loss) from continuing operations ) (122,050 ) (340,428 ) Discontinued operations Income from discontinued operations, net of taxes ) - - ) Gain on disposal of asset, net of taxes - - Net income (loss) $ ) $ $ ) $ ) Basic and diluted income per common share: Continuing operations $ ) $ ) Discontinued operations - - Net income $ ) $ ) Weighted average number of common shares outstanding Basic Diluted (a) Reflects the additional operating expenses incurred on Gateways pipeline integrity plan as per its operating philosophy. (b) Reflects the elimination of the depreciation recorded by Laser ($86,742) and adds the depreciation recorded by Gateway of $49,500 for the year ended December 31, 2009 . (c) Reflects the removal of general and administrative expenses of Laser ($5,254) and adds the incremental insurance expense recorded by Gateway of $15,500. No general and administrative expenses of Laser will continue. (d) Reflects the additional acquisition costs such as legal, audit, and due diligence expenses due to the acquisition of the Laser pipelines. (e) Reflects interest expense on the drawdown of the Gateway line of credit used as consideration for the acquisition for the year ended December 31, 2009. (f) Reflects the adjustment to income tax expense due to the acquisition of the Laser pipelines.
